Citation Nr: 1410010	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-47 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include to include posttraumatic-stress disorder (PTSD).

3.  Entitlement to service connection for ischemic heart disease to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970 and from July 1970 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the virtual VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The reopened claim for service connection for an acquired psychiatric disorder, to include PTSD and claim for service connection for ischemic heart disease to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1979 RO rating decision denied the Veteran's claim for entitlement to service connection for a nervous condition (anxiety).  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in July 1979 is new and material, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.
CONCLUSIONS OF LAW

1.  The July 1979 RO rating decision which denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002). New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) .  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's initial claim of entitlement to service connection for an acquired psychiatric disorder (nervous condition/anxiety) was denied by a RO rating decision dated in July 1979.  The basis for the denial was that there was no evidence that the Veteran had a neuropsychiatric diagnosis provided by a psychiatrist or continuity of such disability since service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in July 2007.  The evidence added to the record since the final decision includes a September 2009 VA psychiatric examination, various VA treatment records which indicate that the Veteran has current diagnoses of depression and PTSD, and various statements by the Veteran asserting that he has had PTSD since his active duty service.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

With regard to the Veteran's claim for an acquired psychiatric disorder, VA treatment records indicate that the Veteran has been diagnosed with PTSD and depression.  The Veteran's DD Form 215 notes that the Veteran was awarded a Purple Heart medal, which is indicative of combat service. There is no medical opinion on file which adequately addresses whether the Veteran's current psychiatric diagnoses are related to his active duty service to include his combat service.  See 38 C.F.R. § 3.304(f)(2) (2013); See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  On remand, he should be afforded a VA examination.

With regard to the Veteran's claim for ischemic heart disorder, the Veteran was afforded VA examinations in February 2008, February 2010, and July 2011.   These VA examinations provide conflicting information as to whether the Veteran has ischemic heart disease. On remand, a new VA examination must be scheduled.
 
The March 2008 rating decision cited review of treatment reports from the Pensacola VA outpatient clinic that are not of record and therefore could not be reviewed by the Board.  The rating decision further stated that those records contain evidence of a diagnosis of coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Pensacola, Florida VA outpatient clinic for the period from January 2005 to January 2008.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2.  After obtaining the above noted records, schedule the Veteran for a VA psychiatric examination.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service, particularly the Veteran's claimed stressor involving the shrapnel wound in his hand for which he received a Purple Heart.

The following considerations must govern the examination:

(a). The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

(b). All indicated tests and studies must be performed.

(c). The physician must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.

(d). For any psychiatric disability diagnosed, the physician must specifically opine whether that disability is related to any incident of service (particularly the above noted stressor).

(e). In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

3.  After obtaining the above noted records, schedule the Veteran for a VA cardiology examination by a physician with appropriate expertise.  The purpose of the examination is to determine whether the Veteran has ischemic heart disease or coronary artery disease.

The following considerations must govern the examination:

(a). The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

(b). The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the diagnosis of coronary artery disease in the February 2008 VA examination and the diagnosis of ischemic cardiomyopathy with no history of coronary artery disease or ischemic heart disease in the July 2011 VA examination.  

(c). All indicated tests and studies must be performed.  Particularly, and tests and studies that would provide explanation for diagnoses of ischemic heart disease or coronary artery disease. 

(d). The examiner must provide an opinion as to whether the Veteran has ischemic heart disease or coronary artery disease.  For any other cardiac disability diagnosed, please provide an opinion as to whether such is directly related to his active duty service, or was caused or aggravated by this service-connected diabetes mellitus, type II. 

(e). The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


